TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00659-CR


                                   Alan Josep Mury, Appellant

                                                 v.

                                   The State of Texas, Appellee


                  FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           NO. 66,166, THE HONORABLE STEVEN J. DUSKIE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Alan Josep Mury seeks to appeal the trial court’s order denying his

motion for post-conviction forensic DNA testing. See Tex. Code Crim. Proc. arts. 64.03, .05.

The order was file-stamped on October 15, 2021 and signed on October 21, 2021. As such, the

deadline for perfecting the appeal was November 22, 2021. 1 See Tex. R. App. P. 26.2(a)(1); see

also State v. Wachtendorf, 475 S.W.3d 895, 900 (Tex. Crim. App. 2015) (noting that principle

that “the notice-of-appeal period begins with the trial court’s signing of the appealable order” has

been “ingrained in the law” for twenty-five years). Mury did not request an extension of time

for filing the notice of appeal.    See Tex. R. App. P. 26.3.       He avers that he mailed the

notice on November 24, 2021, and it was therefore untimely.               Consequently, we lack


       1
          The statutory thirty-day period for filing a notice of appeal expired on Saturday,
November 20, 2021. However, because the last day of the period fell on a Saturday, the period
extended to the end of the following Monday. See Tex. R. App. P. 4.1(a).
jurisdiction to entertain the appeal and must dismiss it for want of jurisdiction. See Torres v.

State, 575 S.W.3d 540, 541 (Tex. Crim. App. 2019); Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: January 6, 2022

Do Not Publish




                                               2